Opinion of the Court
PER CURIAM:
The accused was convicted of intentionally inflicting grievous bodily harm upon a fellow soldier, in violation of Article 128, Uniform Code of Military Justice, 10 USC § 928. At the time of the offense, and at trial, he was seventeen years of age. In United States v Baker, 14 USCMA 311, 34 CMR 91, we held that, notwithstanding the provisions of the Federal Juvenile Delinquency Act, 18 USC § 5031, military personnel of the accused’s age are subject to trial and conviction by court-martial for offenses in violation of the Uniform Code.
The decision of the board of review is affirmed.